                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
 v.                                          )    NO. 2:18-CR-63 PPS/APR
                                             )
 ASHLEY JONES,                               )
                                             )
               Defendant.                    )

                               OPINION AND ORDER

        This matter is before the Court on Defendant Ashley Jones’ Motion for Review of

the Detention Order [DE 96]. I have reviewed the bond hearing held before Magistrate

Judge Andrew P. Rodovich on February 11, 2019, concur with the order of detention

revoking Jones’ bond, and DENY Jones’ request to be released back on bond in this

case.

                                      Background

        In this case, Jones is charged by way of a superseding indictment with conspiracy

to use a DEA registration number issued to other persons for the purpose of obtaining a

Schedule V controlled substance in violation of 21 U.S.C. § 843(a)(1) (Count 1),

conspiracy to obtain possession of the same Schedule V controlled substance by

misrepresentation, fraud, forgery, deception and subterfuge in violation of 18 U.S.C. §

843(a)(3) (Count 2), and using the DEA registration number of another person to

attempt to obtain possession of a Schedule V controlled substance (Count 11). [DE 32.]

Jones pleaded not guilty and was released on an unsecured bond on September 24,
2018. Trial was initially scheduled for January 7, 2019, but was continued to June 3,

2019. Defense counsel and the Government both agree that Jones is facing a low

guideline range (likely zero to six months incarceration if she were to plead guilty to the

pending charges or proceed to trial and be found guilty).

        On February 6, 2019, the pre-trial services officer for Jones filed a Petition for

Action on Conditions of Pre-trial release [DE 89] setting forth that Jones failed to report

for drug testing on five occasions: October 16, 2018, December 13, 2018, December 27,

2018, January 3, 2019, and January 25, 2019. Additionally, Jones tested positive for

marijuana and cocaine on September 12, 2018, and positive for cocaine on January 28,

2019.

        A hearing was held before Magistrate Judge Andrew Rodovich on February 11,

2019, which I have reviewed in detail. Government counsel provided argument at the

hearing and defense counsel called as a witness Rosalyn Anderson (Ashley Jones’

mother). According to the Government, Jones was unwilling/unable to comply with

her supervision. Probation gave Jones multiple opportunities and tried to work with

her, but she was combative regarding the drug testing, gave repeated excuses about

submitting to testing, and was just unwilling to cooperate with probation. The request

for bond revocation was initiated by probation only after several informal unsuccessful

attempts to correct Jones’ behavior. Jones is also on probation in a state case in Illinois,

and has a history of noncompliance with probation there as well.

        In turn, Rosalyn Anderson testified that Jones was the primary care giver for her


                                               2
grandmother who suffers from Alzheimer’s and her uncle who is disabled and in a

wheelchair. According to Anderson, it would pose a hardship on these individuals if

Jones was incarcerated. Anderson also testified that Jones’ father passed away on

December 22, 2018 (and she tested positive for cocaine in January 2019), and Jones

suffers from depression, diabetes, hypertension, anxiety, and mood swings. Anderson

testified she would help Jones make any probation meetings in the future. Defense

counsel also argued that Jones missed one meeting with probation because she had

been hospitalized due to food poisoning, that she missed another because she needed

medical care after a car accident, and that she has a different attitude now and is willing

to comply with the terms of her supervised release.

         At the conclusion of the hearing, Judge Rodovich revoked Jones’ bond and

remanded her to custody pending trial. [DE 94, 95.] He reasoned that Jones chose not

to cooperate, that she repeatedly violated the terms of her pretrial release, and he did

not believe that Jones would cooperate with probation in the future if she was released.

                                           Analysis

         Title 18 section 3145(b) provides for district court review of a magistrate’s

detention order. When doing so, I must conduct a de novo review, and need not defer

to the magistrate’s findings. United States v. Levine, 770 F. Supp. 460, 464 (N.D. Ind.

1991).

         The revocation of bond is governed by 18 U.S.C. § 3148, which provides that a

judicial officer shall enter an order of revocation and detention if, after a hearing, the


                                               3
judicial officer:

               (1) finds that there is –

                       (A) probable cause to believe that the person has committed
                       a Federal, State, or local crime while on release; or

                       (B) clear and convincing evidence that the person has
                       violated any other condition of release; and

               (2) finds that –

                       (A) based on the factors set forth in section 3142(g) of this
                       title, there is no condition or combination of conditions of
                       release that will assure that the person will not flee or pose a
                       danger to the safety of any other person or the community;
                       or

                       (B) the person is unlikely to abide by any condition or
                       combination of conditions of release.

       If there is probable cause to believe that, while on release, the person
       committed a Federal, State, or local felony, a rebuttable presumption
       arises that no condition or combination of conditions will assure that the
       person will not pose a danger to the safety of any other person or the
       community. If the judicial officer finds that there are conditions of release
       that will assure that the person will not flee or pose a danger to the safety
       of any other person or the community, and that the person will abide by
       such conditions, the judicial officer shall treat the person in accordance
       with the provisions of section 3142 of this title and may amend the
       conditions of release accordingly.

18 U.S.C. § 3148(b).

       Because the possession of cocaine is a level six felony pursuant to Indiana Code

35-48-4-6(a), it is undisputed that the first prong of the mandatory revocation in 18

U.S.C. § 3148(b)(1) is satisfied. Furthermore, because Jones committed two felony

violations on release, there is a rebuttable presumption that Jones is a flight risk or a


                                               4
danger to society.

       Even aside from the rebuttable presumption, release must be revoked if the

defendant has committed a violation of state law or her conditions of release (Jones has

done both), and she is unlikely to abide by any condition or combination of conditions

of release. 18 U.S.C. § 3148 (b)(1), (b)(2). These provisions warrant the revocation of

Jones’ probation. There is clear evidence in the record that Jones has repeatedly chosen

not to cooperate with the probation department on a number of occasions and that she

has repeatedly violated her terms of pretrial release. Despite being given multiple

second chances, she has been combative and unwilling to cooperate with the probation

department, and I do not believe that Jones would abide by any conditions of release in

the future. Although I have sympathy for her family situation and declining health of

her grandmother and uncle, this information is not probative of Jones’ willingness to

abide by the terms of her probation. While the Government concedes it is not ideal to

have Jones detained until her trial in June due to the relatively short time of

incarceration she is facing, Jones’ repeated refusal to comply with her conditions of

release mandates this result.

       Finally, although Jones requested a hearing in this review, I note that one is not

necessary. Under Section 3145(b), the decision to hold an oral hearing and receive

additional evidence rests in the court’s discretion. U.S. v. Shaker, 665 F. Supp. 698, 704

(N.D. Ind. 1987) (citing United States v. Dominguez, 783 F.2d 702, 708 n.8 (7th Cir. 1986)

(the court leaving to the “district judge’s sound discretion the question of whether, and


                                             5
if so how, additional evidence should be taken on remand” of a 3145(b) hearing));

United States v. Bergner, 800 F. Supp. 659, 660-61 (N.D. Ind. 1992) (“a district court may

review a magistrate’s detention order without a de novo hearing.”). As the Court in

Shaker noted:

                [A] strong argument could be made that in order to be
                entitled to an oral hearing and to present new evidence
                under § 3145(b), a defendant should meet the same standard
                required under the newly amended § 3142(f). That section
                holds that a defendant should be allowed to reopen the
                original detention hearing (before the original judicial
                officer) upon presentation of evidence that was not known
                to the defendant at the time of the original hearing and that
                has a material bearing on the issue of conditional release. 18
                U.S.C. § 3142(f).

Shaker, 665 F. Supp. at 704, n.8. Jones has not argued that she wishes to present new

evidence or that there are disputed facts; rather, she rehashes the same arguments that

she already made to Judge Rodovich. In light of my sound discretion and the

overwhelming weight of the evidence against Jones, the request for a hearing is denied.

                                         Conclusion

       In sum, I have reviewed the bond hearing held before Magistrate Judge Andrew

P. Rodovich on February 11, 2019, concur with the order of detention revoking Jones’

bond, and DENY Jones’ request to be released back on bond in this case [DE 96].

       SO ORDERED.

       ENTERED: February 27, 2019.

                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT

                                              6
